United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 16-1469
                          ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              Markeith Deshun Thomas

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Little Rock
                                   ____________

                              Submitted: August 2, 2016
                                Filed: August 8, 2016
                                    [Unpublished]
                                    ____________

Before LOKEN, BENTON, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

      Markeith Deshun Thomas directly appeals the sentence imposed by the district
     1
court after he pled guilty to possessing and selling stolen firearms in violation of 18


         1
        The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
U.S.C. §§ 922(j) and 924(a)(2). His counsel has moved to withdraw and filed a brief
under Anders v. California, 386 U.S. 738 (1967). Having jurisdiction under 28 U.S.C.
§ 1291, this court dismisses the appeal.

       Thomas’s appeal waiver should be enforced and prevents consideration of his
claim. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review
of validity and applicability of appeal waiver); United States v. Andis, 333 F.3d 886,
889-90 (8th Cir. 2003) (en banc) (court should enforce appeal waiver and dismiss
appeal where it falls within scope of waiver, plea agreement and waiver were entered
into knowingly and voluntarily, and no miscarriage of justice would result). An
independent review of the record under Penson v. Ohio, 488 U.S. 75 (1988), reveals
no non-frivolous issues for appeal.

      The appeal is dismissed and counsel’s motion to withdraw is granted.
                       ______________________________




                                         -2-